Citation Nr: 1455511	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-16 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 2009, for the award of service connection for bilateral hearing loss, to include whether there was clear and unmistakable error (CUE) in a January 10, 1973 rating decision that denied service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than January 23, 2009 for the grant of service connection for tinnitus.

3.  Entitlement to an increased disability rating for residuals of pilonidal cyst, currently rated as 10 percent disabling.

4.  Entitlement to service connection for lung damage, claimed as cancer, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for renal cell carcinoma, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Barry Allen, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran initiated an appeal as to the matter of the assigned effective date; however, he also raised the issue of whether there was CUE in a January 10, 1973 rating decision that denied service connection for bilateral hearing loss.  The RO denied both issues in June and April 2011 statements of the case (SOC).  These matters are inextricably intertwined and an appeal as to both issues have been perfected to the Board. 

In October 2012, the Veteran appeared for a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a lung disability and renal cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 10, 1973 rating decision, the RO denied entitlement to service connection for bilateral hearing loss; an appeal to that decision was not initiated.
 
2.  The January 10, 1973 rating decision which denied entitlement to service connection for bilateral hearing loss was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.
 
3.  In an April 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for bilateral hearing loss; an appeal to that decision was not initiated.
 
4.  On January 23, 2009, the RO received a new claim for service connection for bilateral hearing loss; this claim was accepted as a claim to reopen the previously denied claim for service connection for bilateral hearing loss disability, as well as a new claim for service connection for tinnitus.
 
5.  There is no evidence dated between the January 1973 rating decision and prior to January 23, 2009, establishing an informal or formal claim of service connection for bilateral hearing loss. 

6.  The medical evidence shows a painful scar and, resolving all doubt in the Veteran's favor, unstable scar residuals of a pilonidal cyst.




CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the final January 10, 1973 rating decision which denied service connection for bilateral hearing loss on the basis of CUE have not been met.  38 C.F.R. § 3.105 (2014).
 
2.  The legal criteria have not been met for an effective date prior to January 23, 2009, for the grant of service connection for bilateral hearing loss.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The legal criteria have not been met for an effective date prior to January 23, 2009, for the grant of service connection for tinnitus.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

4.  The criteria for a 20 percent rating for service-connected pilonidal cyst have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 , 4.2, 4.7, 4.27, 4.118, Diagnostic Code 7801, 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claims for a higher disability rating for residuals of a pilonidal cyst, and an earlier effective date of the grant of service connection for bilateral hearing loss and tinnitus, are "downstream" issues in that they arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in March 2009 and June 2010.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

The Veteran has been afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ), in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge/Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the AVLJ asked specific questions directed at identifying matters pertinent to the appeal.  The Veteran also volunteered this information and discussed why he should prevail in his claim.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearings.  By contrast, the hearing discussed matters necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Service treatment records and VA outpatient treatment records have been obtained.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations in December 2009 and July 2010.  The examinations are adequate in that they are based on a review of the claims file and an examination of the Veteran, and they set forth accurate and pertinent findings sufficient to decide the appeal.  

In regards to the claim of CUE, it is noted that an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Board further notes that the Veteran has not been provided with the laws and regulations pertaining to CUE claims at any point during the appeal, to include in the April and June 2011 SOCs.  However, at the October 2012 hearing, the Veteran's attorney specifically stated that the Veteran had not been prejudiced by the failure to provide them with the laws and regulations pertaining to CUE claims and that he would like the issue to be considered by the Board.  As the Veteran's attorney has not claimed any prejudice, the Board finds that any error in not providing the regulations pertaining to CUE is harmless.


CUE

The Veteran has alleged CUE in a January 10, 1973 rating decision which denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision, and it became final.  See 38 U.S.C.A. § 7105.  The January 10, 1973 rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a). 

The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at that time, were not before the adjudicator or the legal provisions effective at that time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The Court has stated that CUE is the type of error which is "undebatable, so that it can be said that reasonable minds could only so conclude that the original decision was fatally flawed at the time it was made."  Id. at 313-14.  Therefore, in order for the Veteran's claim to succeed, it must be shown that either the facts or law compelled a substantially different conclusion.  Id. at 313. 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the January 10, 1973 rating decision.  38 C.F.R. § 3.105.

In January 1973, as now, service connection connoted many factors, but basically it meant that the facts, shown by the evidence, established that a particular disease or injury resulting in disability was incurred coincident with active military, naval, or air service, or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a) (1972).  For the showing of chronic disease in service, there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity had been established, there was no requirement of evidentiary showing of continuity.  Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) was not, in fact, shown to be chronic or where the diagnosis of chronicity could be legitimately questioned.  When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim.  38 C.F.R. § 3.303(b) (1972).  Even if the disease at issue was initially diagnosed after the veteran's discharge from service, service connection could still be granted when all of the evidence established that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1972).

Where a veteran who had served for ninety (90) days or more during a period of war (or during peacetime service after December 31, 1946) developed certain chronic conditions, such as sensorineural hearing loss and other organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases could be presumed to have been incurred in service even though there was no evidence of such disease during the period of service.  38 U.S.C. §§ 301, 312 (1959); 38 C.F.R. §§ 3.307, 3.309 (1972).  That presumption was rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. § 1113 (1959); 38 C.F.R. § 3.307 (1972).

The Veteran claims that the January 1973 denial contained CUE, and should be amended to grant service connection for bilateral hearing loss, which would make the effective date the day following separation from active service, as the December 1972 claim was within a year of the December 1972 separation from service.  See 38 C.F.R. § 3.400(b)(2)(i) (2014).  In viewing the evidence of record in January 1973 in conjunction with the pertinent laws and regulations in effect at that time, there was a basis for the denial of service connection.  

The Veteran has essentially argued that the evidence of record at the time of the January 1973 denial showed a bilateral hearing loss disability and therefore service connection for bilateral hearing loss disability should have been granted at the time.  He has argued that the RO did not consider all of the evidence of record.  Specifically, at the October 2012 hearing, the Veteran's attorney argued that while the RO stated in the January 1973 rating decision that there was no evidence of hearing loss in service, service treatment records did indeed show hearing loss in service.  In essence, the Veteran argues that the RO did not properly consider the evidence of record at the time of the time of the January 1973 rating decision.

At the time of the January 1973 decision the evidence of record included the Veteran's service treatment records.  

Service treatment records contained several hearing tests.  Audiometry taken on March 1972 revealed puretone thresholds as follows:




HERTZ



500
1000
2000
4000
8000
LEFT
30
20
15
15
15
RIGHT
30
25
10
10
X

Low frequency sensorineural hearing loss was noted.

Audiometry taken on May 1972 revealed puretone thresholds as follows:




HERTZ



500
1000
2000
4000
8000
LEFT
30
25
20
20
20
RIGHT
25
30
15
10
X

Two audiometry tests were conducted in June 1972.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
4000
8000
LEFT
30
25
15
15
15
RIGHT
30
20
15
10
X




HERTZ



500
1000
2000
4000
8000
LEFT
30
25
10
15
15
RIGHT
30
25
15
15
X

A separation examination of November 1972 noted puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
25
20
15
RIGHT
25
20
10
10
10

High frequency hearing loss was noted at the time.  The accompanying Report of Medical History noted bilateral hearing loss.

As noted above, the January 1973 decision denied service connection for bilateral hearing loss on the basis that service medical records reveal no record of a hearing loss.  It noted that on March 6, 1972, three audiometric examinations were conducted but findings were all normal.  On separation in November 1972, audiometric examination was once again normal.  While the January 1973 may not have been completed accurate in the dates of the audiometric testings which were of record at the time, and did not acknowledged the noted findings of hearing loss, the Board finds that the error did not constitute CUE.  In this regard the Board notes that a "disagreement as to how the facts were weighed or evaluated" cannot constitute CUE.  Russell, 3 Vet. App. at 311.  The Board notes that the service treatment records contain a total of four audiometric testings in addition to the separation examination.  The RO mentioned three audiometric tests all in March.  While this may not be completely accurate as to the date, it is clear that the RO considered the service treatment records when deciding the claim in January 1973.  Similarly, while the RO did not acknowledge the notation of high frequency hearing loss in the separation examination, it is clear the RO did consider the examination findings.  

The Board observes that 38 C.F.R. § 3.385 was not in effect at the time of the RO's decision denying service connection for bilateral hearing loss in January 1973.  There was also no regulation which provided guidance as to what constituted a hearing loss disability within VA standards.  Rating criteria for hearing loss disabilities did exist.  

The RO in the present case made a judgment call as to whether there was a hearing loss disability shown in service or upon separation from service.  It is clear from the rating decision that the RO did not consider the audiometric findings to raise to the level of a hearing loss disability.  In essence, the RO made a judgment call in their interpretation of the facts.  A "disagreement as to how the facts were weighed or evaluated" cannot constitute CUE.  Russell, 3 Vet. App. at 311.  While there are no guidelines as to what constituted a hearing loss disability at the time of the January 1973 decision, the Board notes that the puretone thresholds noted on the separation examination were modest, ranging in the 10's and 20's.  While audiometric testing in service did reveal higher puretone thresholds, significantly, the separation examination showed that hearing had improved, not worsened.  The Board notes that the Veteran has not submitted competent (medical) evidence to show that he had a hearing loss disability when he filed his claim.  He has just argued that the RO did not properly consider the evidence.  

The Board notes that the rating decision did not address the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  However, audiometry completed within the one year presumptive period during the Veteran's service did not show that his bilateral hearing loss manifested to a compensable degree at that time.  38 C.F.R. §§ 4.85, 4.87 (1972).  To ascertain hearing impairments, the equivalent literal designation for each ear, separately, was to be ascertained from Table II, 38 C.F.R. § 4.87(a) (1972), and the percentage evaluation determined.  The regulation in effect at the time dictated that determination was to be calculated by taking the pure tone audiometry average decibel loss at 3 frequencies: 500, 1000, and 2000 Hertz.  38 C.F.R. § 4.85(c), 4.87(a), Table II (1972).  Where the average loss was not more than 25 decibels, and none of the readings was more than 35 decibels, hearing was designated "A."  Where the average was not more than 33 decibels, and no reading was more than 45 decibels, the designation was "B."  Where there was "A" or "B" hearing in the better ear, and "A" or "B" hearing in the worse ear, the rating was a noncompensable one (i.e., 0 percent).  38 C.F.R. § 4.87(a), Table II (1972).  Considering the worst findings, both ears would have been assigned a "B", warranting only a noncompensable evaluation.  Significantly, at separation, both ears would be rated as "A", also yielding a noncompensable evaluation.  No VA examination was conducted prior to the rating decision.  However, it is noted that the rating decision was issued within just two months after separation from service.  Therefore, any error concerning the application of 38 C.F.R. §§ 3.307, 3.309 was not of the sort which would have manifestly changed the outcome of the Veteran's claim. 

To the extent that the Veteran's arguments may have asserted a failed duty to assist, it is noteworthy that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a failure of the duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).

There is no showing that the correct facts were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied.  While the Board is cognizant that the Veteran was later granted service connection for bilateral hearing loss, that grant was based upon subsequent evidence concerning the etiology and continuity of his hearing loss.  The Board has carefully considered the applicable law and the evidence of record at the time of the January 1973 rating decision and finds that the appellant's allegation of CUE in the decision is without merit.

Earlier Effective Date

As noted, in a January 10, 1973 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, but an appeal to that decision was not initiated.  On January 23, 2009, the Veteran filed a new claim for service connection for bilateral hearing loss disability which was considered by the RO as a request to reopen the previously denied claim.  The RO has viewed this new claim as a claim for service connection for tinnitus as well.

In an April 2009 rating decision, the RO determined that no new and material evidence had been submitted to reopen the claim for service connection for bilateral hearing loss disability.  The Veteran disagreed with the decision in July 2009. 

In a January 2010 rating decision, the RO found that new and material evidence had been submitted to reopen the claim for service connection for bilateral hearing loss, reopened the claim, and granted service connection effective January 23, 2009, the date of the receipt of the request to reopen.  The RO also granted service connection for tinnitus as of the same date.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1) , that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) ; Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a). 

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1) , the Board observes that the regulation contain two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection has previously been established.  This comports with the first criterion in the first sentence of subsection (b); that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

The Veteran's claim for service connection for hearing loss was initially denied in January 1973.  The Veteran did not appeal that decision.  Thereafter, there is no formal correspondence from the Veteran until January 23, 2009, the date of his claim to reopen the matter of service connection for bilateral hearing loss.  Also, there is no other evidence pertaining to bilateral hearing loss dated between the January 10, 1973 rating decision and the January 23, 2009 claim to reopen, which also constitutes the initial claim for service connection for tinnitus.  There is no indication of any claim for service connection for tinnitus whatsoever prior to that date. 

The Veteran argues that the effective date should go back to when he initially filed his claim for VA benefits for bilateral hearing loss in 1973.  This type of argument has been considered and rejected by the Court in previous cases.  The Court held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the veteran "first sought to reopen his claim").  Accordingly, the Veteran is not entitled to an effective date back to 1973 when he initially filed a claim for service connection for bilateral hearing loss.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on CUE, or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005). 

Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The Veteran in this case seeks an effective date prior to the date of his reopened claim.  Although the Veteran argued that there was CUE in the January 10, 1973 rating decision, the Board has determined that there was no CUE, as set forth previously.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for an effective date earlier than January 23, 2009, for the grant of service connection for bilateral hearing loss and tinnitus.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal is denied.

Disability Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran is seeking a higher rating for his service-connected residuals of pilonidal cyst.  His disability is current rated 10 percent under Diagnostic Code 7804 for unstable or painful scars.  Under this code a 10 percent rating is assigned for one or two scars that are unstable or painful.  A higher, 20 percent, rating is assigned for three or four scars that are unstable or painful.  An unstable scar is defined as one where there is frequent loss of covering of skin over the scar.  A note after the code also provides that if one or more scars are both unstable and painful then an additional 10 percent evaluation may be added.

Under Diagnostic Code 7801 his scar may also receive a higher 20 percent rating if the scar is deep and covers an area between 77 and 465 square centimeters. 

Diagnostic Code 7805 also allows for rating on the basis of limitation of function of the part affected, but such has not been shown here.

The medical evidence does not establish the Veteran had more than two painful or unstable scars.  For example, the VA examination from July 2010 revealed the Veteran had one healed scar from the removal of a pilonidal cyst.  Although this scar was painful and deep, the examiner noted there was no skin breakdown, was not inflamed, had no edema or keloid formation, and caused no limitation of motion on physical examination.  The scar was 1 cm wide and 6 cm long at its largest point.  Therefore the Veteran had only one painful scar that was less than 77 square centimeters in size.

However, resolving all reasonable doubt in the Veteran's favor, the Board finds that the scar is both painful and unstable.  In this regard, the Board notes that as a lay person, the Veteran is competent to report what comes to him through his senses, such as detecting discharge from the scar.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Therefore, the Board has considered the Veteran's competent testimony at the hearing describing a discharge associated with his disability occurring at least once a month.  In order for there to be a discharge, there must be skin breakdown.  The Veteran is competent to report he notices a discharge.  Moreover, he is competent to report the frequency of the discharge  The Board considers that skin breakdown at a frequency of at least once a month shows frequent loss of covering and the scar is deemed unstable.  Therefore, an additional 10 percent evaluation is awarded for the scar being both painful and unstable.

The Board recognizes that at the July 2010 VA examination the Veteran reported skin breakdown occurring two or more times a year but less than monthly.  No discharge was reported at the time.  While the frequency noted at the VA examination would not raise the scar to the level of "unstable," the Board has considered the Veteran's testimony of the frequency of the discharge, has found him competent and credible in his testimony, and finds that, resolving all doubt in the Veteran's favor, an additional 10 percent is added, and a 20 percent rating results.  To this extent, the appeal is granted.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's pilonidal cyst disability that would render the schedular criteria inadequate.  The Veteran's main symptoms of pain and  discharge regarding the cyst are contemplated by the assigned disability rating.  The Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, in this case, while unemployed, the Veteran has not alleged that his service connected pilonidal cyst has prevented him from working.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected disability.


ORDER

There was no CUE in a January 10, 1973  rating decision which denied service connection for bilateral hearing loss, and the appeal as to this issue is denied. 

Entitlement to an effective date earlier than January 23, 2009, for the award of service connection for bilateral hearing loss is denied. 

Entitlement to an effective date earlier than January 23, 2009, for the award of service connection for tinnitus is denied. 

A 20 percent rating for service-connected residuals of a pilonidal cyst is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for a lung disability and renal cell carcinoma, to include as due to exposure to Agent Orange.  He also seeks an earlier effective date for the grant of service connection for tinnitus.

Exposure to Agent Orange has been conceded on the basis of the Veteran's service in Vietnam.  Moreover, VA outpatient treatment records show the Veteran has been noted to have a diagnosis of granulomatous lung disease and mild obstructive ventilator defect.  Records further show renal cell carcinoma on the left kidney and a cyst on the right kidney.  A VA examination to determine the relationship between exposure to Agent Orange and the noted conditions has not been conducted.  To ensure the duty to assist has been complied with, the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed lung disorder and renal cell carcinoma, to determine the extent and likely etiology of any lung and kidney disability found.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiners.

The examiner is to presume in-service exposure to Agent Orange herbicide for purposes of this examination.

Based on the Veteran's contentions, physical examination, and a complete review of the claims file, the examiner is to identify any and all lung and renal disorders found.  For each lung and renal disorder diagnosed, the examiner should opine as to whether it is "at least as likely as not" (a 50 percent or greater probability) that such condition is directly related to some aspect of the Veteran's period of service.  

For each lung and renal disorder diagnosed, the examiner should also provide an opinion as to whether it is "at least as likely as not" that such disorder is related to in-service or to Agent Orange exposure.

A complete rationale for all opinions rendered must be provided.

2.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not made, issue a Supplemental Statement of the Case on the issues of a lung disability and renal cell carcinoma.  Allow a reasonable period of time for a response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


